                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

DAVID POSCHMANN,

      Plaintiff,

v.                                                  Case No: 8:21-cv-0281-KKM-TGW

RESORT AT CANOPY OAKS, LLC,

     Defendants.
___________________________________

                   ORDER DENYING MOTION TO DISMISS

      Defendant Resort at Canopy Oaks, LLC, moves to dismiss Plaintiff David

Poschmann’s complaint as moot under Federal Rule of Civil Procedure 12(b)(1). (Doc.

12). Specifically, Defendant argues that there is no live controversy now because it has

remedied the allegedly defective aspects of its website under the regulations

implementing the Americans with Disabilities Act. (Doc. 12).

      The Court agrees with Defendant that a change of the website could potentially

moot Plaintiff’s claims and that any mooting of the claim would also resolve Plaintiff’s

claim for attorneys’ fees. See Haynes v. Hooters of Am., LLC, 893 F.3d 781, 784 (11th Cir.

2018); Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Hum. Res., 532 U.S.

598, 600 (2001) (holding that a party must secure a judgment on the merits or a court-

ordered consent decree to be a prevailing party under the ADA). But Defendant has

not presented enough evidence to demonstrate that Plaintiff’s claims are actually moot.
See Haynes, 893 F.3d at 784 (finding a claim of ADA website compliance not moot in

part because there was no record evidence that the website had actually been remedied);

see 2 Moore’s Federal Practice – Civil § 12.30 (“[When considering a Rule 12(b)(1)

motion], the court need not confine its evaluation to the face of the pleadings, but may

review or accept any evidence such as affidavits, or it may hold an evidentiary hearing.”).

Instead of providing screenshots of the website or specific language or information that

complied with regulations, Defendant provided an affidavit attesting only that “the

Website was updated to address all violations alleged by Plaintiff” and “now provides

detailed information concerning the accessible features of the resort’s accessible

cottage, and allows for the booking of the accessible cottage.” (Doc. 12-1 at 2). This is

insufficient to show that all of Plaintiff’s claims for injunctive relief were rendered moot.

Accordingly, Defendant’s Motion to Dismiss (Doc. 12) for lack of subject matter

jurisdiction is DENIED WITHOUT PREJUDICE.

       Ordered in Tampa, Florida, on May 10, 2021.
